department of the treasury internal_revenue_service washington d c dec tax_exempt_and_government_entities_division uniform issue list tep alt legend taxpayer a ira b company c company d custodian e custodian f asset amount dear this is in response to your request for a private_letter_ruling dated date as supplemented by correspondence dated july and from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of asset from ira b taxpayer a asserts that his failure to accomplish a rollover within the page 60-day period prescribed by sec_408 was due to the unexpected and unauthorized distribution of asset by company d in taxpayer a rolled over ira b with company c which subsequently became company d in from to ira b was maintained by custodian e for company c ira b’s investments included asset a promissory note to an unrelated party and a cash account for amount asset required no monthly re-payments and had a lump-sum payment due in amount was a cash account used for set-up and annual administrative fees of ira b taxpayer a represents that he sent a change_of address notice to company d but received no communications from company d after his move annual administrative fees continued to be deducted from the cash account and by the close of only a small amount remained in this account in taxpayer moved from ‘to in company c changed its name to company d company d uses custodian e as the custodian of self-directed_ira custodial accounts that it sponsors including ira b the annual custodial fee assessed by company d reduced the balance in the cash account within ira b to zero unbeknown to taxpayer a on date company d deemed an in- kind distribution of asset custodial fee taxpayer a was unaware of the distribution until april when the internal_revenue_service sent form cp notifying taxpayer a that he failed to include an amount reported on form 1099-r on his tax_return taxpayer a represents that he never received asset and it is presumed lost taxpayer a also represents that a new ira custodian custodian f has agreed to accept a copy of asset in taxpayer a’s ira b for failure to pay the annual if a waiver is granted based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of asset sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to accomplish a timely rollover of asset was due to its unexpected distribution from ira b by company d page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of asset from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to complete an in-kind rollover of asset promissory note dated date into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such in-kind rollover the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact d if you wish to inquire about at or sincerely yours manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
